This is a petition exhibited to this court for a mandamus to compel the Circuit Court to proceed to the trial of the cause between these parties, having been moved into the Circuit Court by appeal to the Circuit Court, having been continued by the judge for two years and a half under an act of the legislature, being, as he supposed, an action for a gun impressed for the public service in the time of the late war. *Page 60 
This court has no original jurisdiction, and can not take cognizance of any matter unless it relates to an appeal, which if prayed and defeated, or attempted to be defeated in any way, this court would aid by any writ which would overcome and remove the injury.
Petition dismissed.
NOTE. — The act referred to in this case is the Act of 1815, 36, 3, 4, which provides that if the United States do not, within two years, pay for arms impressed in the war of 1812, this State will, and suspends all proceedings against officers for impressing arms for two years. — ED. *Page 61